                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


Louise W.,                                       Case No. 17-cv-4973-SRN-KMM

                      Plaintiff,

v.                                                      REPORT AND
                                                     RECOMMENDATION
Nancy A. Berryhill,

                      Defendant.



     This matter is before the Court on the parties’ cross-motions for summary
judgment. (Pl.’s Mot. for Summ. J. (“Pl.’s Mot.”), ECF No. 18; Def.’s Mot. for
Summ. J. (“Def.’s Mot.”), ECF No. 20.) For the reasons set forth below, the Court
recommends that Louise W.’s1 motion for summary judgment be GRANTED IN
PART AND DENIED IN PART and the Commissioner’s motion for summary
judgment be GRANTED IN PART AND DENIED IN PART.

     I.   Procedural History and Factual Background

       On May 15, 2012, Louise W. filed a pro se application for supplemental
security income, alleging disability as of November 15, 2006. (R. 147–148.) Ms. W.’s
claim was originally denied on September 23, 2012. (R. 36–48.) In July 2013, she
obtained counsel, but her claim was dismissed on May 30, 2014. She later learned that
her counsel had failed to timely file a request for a hearing after her request for
reconsideration was denied. (R. 96.) Ms. W. then submitted a letter request to the
Appeals Council, asking them to set aside the dismissal because she had relied upon
her counsel to file her request for a hearing, which it ultimately failed to do. (R. 98.)
The Appeals Council remanded Ms. W.’s claim for a good cause hearing on
November 28, 2014. (R. 73–74.) After a hearing in March 2015 the ALJ found good

1
 Plaintiff in this case will be referred to as Louise W. or Ms. W. in accordance with a
new local rule designed to protect the privacy of social security claimants.
                                           1
cause existed to permit Ms. W.’s untimely hearing request. (R. 19.) A second hearing
was held before Administrative Law Judge Richard Thrasher on June 24, 2015 to
consider Ms. W.’s application for benefits. Ms. W. appeared pro se. (R. 728.) After
receiving an unfavorable decision, she now appeals.

       A.     ALJ Thrasher’s Decision

       ALJ Thrasher reviewed Ms. W.’s case and issued a written opinion. He
followed the established five-step evaluation process in making his determination
regarding Ms. W. See 20 CFR 416.920(a). At step one, ALJ Thrasher found that Ms.
W. had not engaged in substantial gainful activity since her alleged onset date,
November 15, 2006. (R. 22.) He noted that Ms. W. received some income from
work into 2007, but found that the work fell below the substantial gainful activity
level. (Id.) At step two, ALJ Thrasher determined that Ms. W. has several severe
impairments: “[M]yalgia and myositis (generalized pain), unspecified; low back pain
with mild degenerative joint disease and scoliosis; neck pain with degenerative disc
disease and mild degenerative joint disease of the cervical spine with congenital
fusion; thoracic spine degenerative joint disease; mild to moderate sensorineural
hearing loss; periodic limb movements of sleep with associated insomnia,
hypersomnia, dyssomnia, and restless leg syndrome; bilateral foot/ankle pain due to
metatarsalgia, plantar fasciitis, tendonitis of the ankles, lateral ankle instability and a
calcaneal spur (also described as biomechanical foot pain with flat feet); and obesity.”
(R. 23.)

        At step three, ALJ Thrasher decided that Ms. W.’s impairments, singularly or in
combination, did not medically equal the severity of any of the listed impairments at
20 CFR Part 404 Subpart P, Appendix 1. (R. 24.) He specifically considered Listing
1.04 (disorders of the spine), Listing 1.02 (major dysfunction of a joint), and Listing
2.10 (hearing loss). (R. 25.) ALJ Thrasher also considered the additional and
cumulative effects of obesity on Ms. W.’s impairments but concluded that no clear
evidence demonstrated that obesity contributed to meeting or equaling any of the
listings. (Id.)

       At step four, ALJ Thrasher determined that Ms. W. has the residual functional
capacity to perform light work as defined in 20 CFR 404.1567(b) and 416.967(b) with

                                             2
the additional limitations of “occasional climbing of ramps and stairs; no climbing of
ladders/ropes/scaffolds; occasional balancing, stooping, kneeling, crouching and
crawling; frequent reaching overhead on a bilateral basis; limited to moderate noise
exposure and must be allowed to use a headset when using the telephone; and no
exposure to unprotected heights or unprotected moving machine parts.” (R. 26.)
ALJ Thrasher explained that he found Ms. W.’s statements regarding the disabling
effects of her impairments to be not credible and “entirely out of proportion to the
minimal objective findings of record.” (R. 27.) He further noted that Ms. W. failed to
follow many recommended treatments for her conditions. (R. 27–29.)

       Finally, at step five, ALJ Thrasher found that Ms. W. is capable of performing
her past relevant work as an order clerk, general office clerk, and data entry clerk. (R.
34.) He therefore concluded that Ms. W. is not disabled as defined in the Social
Security Act. (Id.)

        Ms. W. then filed a request for review by the Appeals Council. With her
request, Ms. W. submitted additional medical records for the Council’s consideration.
However, in September 2017, the Council denied Ms. W. review. (R. 9.) In its denial,
the Council noted that the additional evidence submitted either did not show a
reasonable probability that it would change the outcome of the decision, or it did not
relate to the period at issue. (R. 10.) With this denial, ALJ Thrasher’s decision
became the final decision of the Commissioner of Social Security, making this case
ripe for review by the District Court. Ms. W. appealed the final decision to this Court,
and she and the Commissioner have both moved for summary judgment.


II.   Analysis

        Ms. W. argues that she is entitled to summary judgment for three reasons.
First, she asserts that she did not receive the due process to which she was entitled
during the proceedings below, including the ALJ hearing. Second, Ms. W. challenges
the Appeals Council’s refusal to consider additional evidence. Finally, she argues that
the ALJ improperly assessed her mental health issues, and had he considered them
properly, they would have fundamentally altered the ALJ’s RFC finding. For the



                                            3
reasons set forth below, the Court finds that Ms. W.’s first assignment of error is
correct in part, and remand is required.

A.       Due Process

       Ms. W. argues that the SSA violated her due process rights in two ways. First,
she asserts that the ALJ and other employees of the agency mishandled her right to
counsel. Also, she asserts that the ALJ should have done more to develop a fulsome
record in light of her status as a pro se claimant. Although the Court disagrees with
Ms. W. regarding her right to counsel, the Court finds that Ms. W.’s second argument
has merit.

         1.    Ms. W.’s Waiver of Her Right to Representation

      Ms. W. first argues that she did not receive due process during the hearing
before ALJ Thrasher because she was not adequately informed of her right to counsel,
which deprived her of the opportunity to cross-examine the testifying experts at her
hearing. The Court disagrees.

       Although a claimant has no constitutional right to counsel at a Social Security
hearing, disability claimants have a statutory right to counsel, should they choose to
obtain it. Hungerford v. Colvin, No. 14cv613, 2014 WL 7272669 at *12 (D. Minn. Dec.
18, 2014) (citing 42 U.S.C. § 406, 1383(d)(2)(D)). A claimant may waive their right to
counsel, provided that they have "sufficient information to enable [them] to choose
whether to retain counsel or proceed pro se." Id. In determining whether the
claimant had sufficient information, courts in the Eighth Circuit consider "any written
notices from the SSA explaining the claimant's right to counsel and the claimant's
replies." Id. (citing Wingert v. Bowen, 894 F.2d 296, 298 (8th Cir. 1990)). Additionally,
courts in the District of Minnesota consider whether the claimant was aware of their
right to an attorney specifically at the hearing. Id.

      Based on the transcript and the administrative record, it is clear that Ms. W.
understood her right to counsel and had sufficient information upon which to base
her decision of whether to retain counsel or proceed pro se.2 She was informed of

2
    Ms. W. discusses the actions of at least one Social Security Administration employee
                                             4
her right to counsel several times in writing, including each time she received a notice
of hearing. (See R. 101, 104–11, 118–19, 128, 134–35.) She also received written
notice of her right to counsel at the hearing. Ms. W. signed a document entitled
"Decision to Proceed Without Representation" at both her good cause hearing in
March 2015 and her disability benefits hearing in June 2015. (R. 125, 139.) The
documents Ms. W. signed each time were identical and stated "I am here today for my
social security hearing. I have been told, and I understand, that I have the right to be
represented by an attorney or other qualified representative." And at both the good
cause hearing and the disability benefits hearing, ALJ Thrasher began the proceeding
by explaining to Ms. W. her right to representation, what a representative could do for
her, and ensuring that she understood her rights. (R. 728–30, 770–72.)

        Ms. W. argues that she did not have full knowledge of what a representative
could do for her because the ALJ did not specifically state that a representative could
assist in cross-examination of witnesses. The Court disagrees that her waiver was
ineffective for this reason. The Eighth Circuit does not require specific information
or statements to be made to a claimant before that claimant waives their rights to
counsel. Rather, only "sufficient information" to enable a claimant to make an
informed choice is necessary. Hungerford, 2014 WL 7272669 at *12. Furthermore, the
written information provided to Ms. W. with both Notices of Hearing specifically
stated that a representative can assist in questioning any witnesses. (E.g., R. 104,
134.) Therefore, Ms. W. was provided at least twice with notice of a representative's
ability to cross-examine witnesses. This is sufficient information to validate as
knowing her ultimate choice to proceed pro se. See Hungerford, 2014 WL 7272669 at
*12; Stroud v. Barnhard, No. 04-cv-35 PAM/JGL, 2005 WL 679074 at *2 (D. Minn.
Mar. 22, 2005) (finding that claimant had knowingly waived her right to counsel after

when describing the facts underlying this case, alleging that he discouraged her from
seeking counsel prior to her good cause hearing. She does not further develop these
facts into an argument. However, even if she did, that argument would fail for two
reasons. First, the employee told Ms. W that a representative was not necessary for
her good cause hearing. (R. 321.) Ms. W. was successful at this hearing, so no harm
resulted, even if the advice were improper. More importantly, that same employee
specifically told Ms. W. that she could get an attorney for the ultimate benefits
determination hearing. (Id.) Therefore, any advice regarding counsel for the
proceeding now at issue reminded her of her right to counsel rather than discouraging
her.
                                           5
receiving three notices about her right to counsel and the ALJ confirmed that she
wanted to proceed pro se at the hearing); Filipi v. Shalala, No. 3-93-785, 1994 WL
706692 at *2 (D. Minn. Sept. 30, 1994) (finding knowing waiver of the right to
counsel where claimant had received two written notices about her right to counsel
and the ALJ confirmed her wish to proceed pro se).

       An examination of the hearing transcript itself further undermines Ms. W.’s
claim that she was prejudiced by her lack of counsel. For example, she was afforded
the opportunity to question witnesses and was even given suggestions regarding how
to do so. After ALJ Thrasher examined the medical examiner, he offered Ms. W. the
opportunity to ask him questions in response. (R. 757.) It is true that ALJ Thrasher
did not use the words “cross-examine,” but the Court does not fault ALJ Thrasher for
instead using language that a layperson would be likely to understand. And ALJ
Thrasher made several attempts to assist Ms. W. in her cross-examination, including
advising her to use the form of a question when examining the medical examiner and
attempting to offer suggestions, although the transcript shows that Ms. W. often
interrupted ALJ Thrasher and he was therefore unable to make his suggestions. (R.
757–60.) ALJ Thrasher also offered Ms. W. the opportunity to cross-examine the
vocational expert, which she declined. (R. 766.)

        Additionally, the proceeding itself was not marked by clear prejudice or
unfairness due to her lack of counsel. Ms. W. overstates the record when she argues
that she was confused to such a degree that she should have been pushed to obtain
counsel. While it is true that at least one court has found unfairness where a pro se
claimant was confused, see Sims v. Harris, 631 F.2d 26, 28 (4th Cir. 1980), Ms. W.’s case
is ultimately distinguishable. The record here simply does not demonstrate that Ms.
W. was so confused as to render her waiver of counsel reversable error. In Sims, the
court found that not being represented caused clear prejudice to a pro se claimant
who appeared confused and whose testimony was “directionless and generally
incoherent.” 631 F.2d at 28. Ms. W. has not argued or demonstrated that her
testimony was directionless” or “generally incoherent.” On the contrary, the
transcript shows that Ms. W.’s testimony was clear, and although she appeared
confused by legal technicalities, she remained focused and competent before the ALJ.
Second, Ms. W.’s thorough and articulate written submissions well demonstrate both
her ability to represent herself adequately. (See, e.g.¸R. 342–345.)

                                           6
       2.     The ALJ’s Duty to Pro Se Claimants

       The ALJ’s duty to a pro se claimant goes beyond simply assuring that she has
knowingly waived her right to counsel. Because a social security hearing is non-
adversarial, the ALJ has a duty to fully develop the record. E.g., Ellis v. Barnhart, 392
F.3d 988, 994 (8th Cir. 2005). When a claimant is unrepresented, the ALJ’s duty is
heightened. E.g., Clark v. Shalala, 28 F.3d 828, 830 (8th Cir. 1994); Wingert v. Bowen,
894 F.2d 296, 298 (8th Cir. 1990). However, “the ALJ is not required to act as
substitute counsel for the claimant, but only to develop a reasonably complete
record.” Filipi v. Shalala, No. 3-93-785, 1994 WL 706692 at *4 (D. Minn. Sept. 30,
1994) (quotation omitted).

       Although courts often defer to the ALJ’s judgment when determining how
much evidence was necessary to fully develop the record, they may remand the case
when “material facts” have been omitted. Id.; see also Byes v. Astrue, 687 F.3d 913, 916
(8th Cir. 2012). When the record does not contain enough evidence to “determine
the impact of a claimant’s impairment on his ability to work,” the failure to develop
the record is reversible error. Id. Here, despite the deferential standard of review, the
Court finds that ALJ Thrasher did not fully develop the record.

      Ms. W. argues that ALJ Thrasher did not meet his duty to develop the record
because he failed to ask questions about her mental health during the hearing, even
though Ms. W. identified depression among her impairments in her application. The
Commissioner argues that Ms. W. failed to provide evidence in the record that would
have alerted ALJ Thrasher to the possibility of a severe mental impairment. However,
the Court finds that there was sufficient evidence before ALJ Thrasher trigger his duty
to more fully develop the record with regard to Ms. W.’s claimed mental health
symptoms.

       The record contains information that Ms. W. suffered from depression,
anxiety, somatoform disorder, and potentially dysthymic disorder and post-traumatic
stress disorder during the relevant period. (R. 358, 394, 468.) These diagnoses came
from three different doctors that Ms. W. visited over a period of 13 months for
mental health symptoms—two psychologists and a sleep specialist. The record also

                                             7
demonstrates that she sought treatment for her symptoms by visiting a therapist. (R.
356, 394, 396.) Despite these facts placing him on notice about Ms. W.’s possibly
severe mental impairment, ALJ Thrasher did not further develop the record with
regard to these symptoms.

       ALJ Thrasher declined to further explore Ms. W.’s mental health issues because
he found that none of her mental health diagnoses met the 12-month duration
requirement. (R. 24.) See 20 C.F.R. § 416.909 (defining the duration requirement),
416.920(a)(4)(ii), (iii) (requiring impairments to meet duration for disability finding).
The Court finds that this conclusion is contradicted by the record. There are three
different indications in the record that Ms. W. is suffering from a mental illness, which
span a total of 13 months. The first diagnosis that Ms. W. received was from a visit
on December 10, 2008 with Dr. Monica Mandell, a clinical psychologist. Dr. Mandell
indicated diagnostic impressions of depressive disorder not otherwise specified,
anxiety disorder not otherwise specified, and two “rule out” diagnoses for dysthymic
disorder and posttraumatic stress disorder. Ms. W. was next evaluated by Dr. Craig
Barron on October 24, 2009, only ten months after her previous diagnosis, who
diagnosed her with somatoform disorder, major depression, and anxiety disorder not
otherwise specified. Three months later, Ms. W. was seen by another practitioner for
sleep studies, Dr. Michael Schmitz, on January 28, 2010, and diagnosed in relevant
part with “depressive disorder, not otherwise specified, rule out dysthymic disorder.”
ALJ Thrasher, in his decision, discounted this diagnosis of depression by focusing
solely on the rule-out diagnosis of dysthymic disorder, without acknowledging the
clear diagnosis of depressive disorder, not otherwise specified. This is a critical error.
With a third depressive disorder diagnosis coming 13 months after the first diagnosis,
this possibly severe impairment cannot be dismissed based upon the durational
requirement.

       Second, the Court finds that ALJ Thrasher had enough notice of a severe
mental health impairment to trigger a duty to develop the record. “If sufficient
evidence alerts the ALJ to the possibility of a severe mental impairment, the ALJ must
further develop the record about mental impairments before ruling on the severity of
the claimant’s impairments.” Byes, 687 F.3d at 916 (emphasis added). The record in
this case does not contain voluminous evidence regarding Ms. W.’s mental health
impairments, but what is present raises the possibility of a severe impairment. First,

                                            8
as discussed above, Ms. W. has a mental health diagnosis that has been carried forth
for more than 12 months, which is discussed in the records of three providers.
Second, there is evidence in the record to suggest that Ms. W. pursued therapy as
treatment for her impairments. (R. 356 (noting involvement in psychotherapy up
until the summer of 2009), 394 (noting that Ms. W. was advised to continue seeing
her current provider for therapy, and that it would be inadvisable for her to see two
different therapy providers), 396 (“[Ms. W.] is finding benefit from therapy with
Monica Mendell [sic] and is finding it to benefit her.”).) This indicates that not only
had she been diagnosed with depression, but she sought treatment for it. Third,
although the record is sparse on how Ms. W.’s mental health affects her functioning,
what information there is suggests that Ms. W. may have a severe mental impairment.
For example, the only record of an analysis of Ms. W.’s activities of daily living
indicate that she only bathes and changes clothes every two days, that she only eats
once a day, and shops irregularly at odd times to avoid crowds. (R. 357.)
Furthermore, the record shows that Ms. W. has few social connections, reporting no
friends and no membership within social or religious organizations. The doctor who
recorded this information even went so far as to suggest that Ms. W.’s mental health
condition might render her unable to work. (R. 358.)

       The Court finds that this factual backdrop should have indicated to ALJ
Thrasher that Ms. W. might have had a severe mental impairment, thus requiring him
to develop the record further and to analyze the impact of her condition on her ability
to work. Unfortunately, he did not do so. During the hearing, ALJ Thrasher asked
no questions regarding mental limitations to Ms. W., the medical expert, or the
vocational expert. He also did not ask Ms. Wm about whether she had ever seen a
therapist or for any details about those visits, despite the fact that the record
contained indications that Ms. W. was in therapy. Indeed, the SSA had contacted Ms.
W. seeking records regarding therapy, though she was unsure if she had any. (R. 41.)
Nor did ALJ Thrasher address the impact of Ms. W.’s illness in his decision; after he
incorrectly found that the mental health claims were not medically determinable, he
did not analyze them further. Accordingly, the Court finds that ALJ Thrasher did not
adequately develop the record regarding Ms. W.’s mental health impairments as
required by law. See, e.g., Wingert, 894 F.2d at 298; Cowart v. Schweiker, 662 F.2d 731,
735 (11th Cir. 1981) (“This duty requires the ALJ to ‘scrupulously and conscientiously
probe into, inquire of, and explore for all the relevant facts’” (quoting Cox v. Califano,

                                            9
587 F.2d 988, 991 (9th Cir. 1978))); Cox, 587 F.2d at 991 (“He must be especially
diligent in ensuring that favorable as well as unfavorable facts and circumstances are
elicited.” (quotation omitted).) As a result, the record does not contain enough
evidence to determine the impact of Ms. W.’s impairment on her ability to work. See
Byes, 687 F.3d at 916. Thus, the Court recommends remand for further consideration
of this issue.

        This recommendation affects two additional arguments made by Ms. W. First,
she argues that, aside from his duty to develop the record, ALJ Thrasher failed to
properly evaluate her mental health impairments. Specifically, she argues that ALJ
Thrasher should have found her depression and anxiety to be severe impairments, or
at least to be nonsevere impairments, and therefore was required to give them weight
in determining her RFC. See 20 C.F.R. § 416.945(a)(2). Because the record is not
developed enough for the Court to determine if ALJ Thrasher’s ultimate
determination was made with or against the substantial weight of the record, the
Court cannot does not address this argument at this time. However, on remand and
with the assistance of a more complete record, the ALJ will surely carefully consider
the effect, if any, of Ms. W.’s mental impairments on her RFC.

       Second, Ms. W. argues that had her RFC determined that she was only capable
of “unskilled” work due to her mental health impairments, she would have been
entitled to a finding of “disabled” due to the application of Medical Vocational Rule
202.06, 20 C.F.R. 404 (P) Appendix 2. Rule 202.06 indicates that a person of
“advanced age,” 3 with an education that does not provide for direct entry into skilled
work, whose skilled or semi-skilled previous work experience is non-transferable
should receive a “disabled” decision. For the same reasons stated above, the Court
does not reach a conclusion as to this argument. Instead, the ALJ should consider
this question in the first instance.

B.       The Appeals Council’s Refusal to Consider Additional Evidence

       Ms. W. also argues that the Appeals Council compounded ALJ Thrasher’s
alleged error by refusing to consider additional evidence submitted to it. However,
the Appeals Council is only required to consider additional evidence that an appellant

3
    Aged 55 years or older. 20 C.F.R. 404 (P) Appendix 2, 201.00(d)
                                           10
provides in certain circumstances. The Court concludes that those circumstances
were not met here.

       Regulations define when additional evidence submitted after the ALJ’s decision
will be considered by the Appeals Counsel. Section 404.970(a)(5) of Title 20 of the
Code of Federal Regulations states:

      The Appeals Council will review a case if, [subject to a good cause
      requirement,] the Appeals Council receives additional evidence that is
      new, material, and relates to the period on or before the date of the
      hearing decision, and there is a reasonable probability that the additional
      evidence would change the outcome of the decision.

Evidence is new when it is “more than merely cumulative of other evidence in the
record.” Bergmann v. Apfel, 207 F.3d 1065, 1069 (8th Cir. 2000). Evidence is material
when it is “relevant to [the] claimant’s condition for the time period for which
benefits were denied.” Id. District courts review de novo whether the evidence at
issue meets the regulatory requirements. Box v. Shalala, 52 F.3d 168, 171 (8th Cir.
1995).

       The record contains almost no indication of what materials Ms. W. submitted
for consideration by the Appeals Counsel, making it difficult to review her claims of
error. However, the single document before the court, which was attached to her
Reply Brief (ECF No. 21) undermines rather than supports Ms. W.’s position. This
document is a record of a psychological evaluation performed by licensed
psychologist Dr. Craig Barron on November 10, 2015—two months after ALJ
Thrasher’s decision. This evaluation does not relate to the period on or before the
date of the hearing decision because the evaluation occurred after the ALJ’s decision,
and nothing suggests that the assessment is “probative of [Ms. W.’s] condition for the
time period for which benefits were denied.” Jones v. Callahan, 122 F.3d 1148, 1154
(8th Cir. 1997). Rather, the evaluation is based on symptoms as reported by Ms. W.
and assessed by Dr. Barron several months after the relevant time period. Thus, the
Court finds that it did not need to be considered by the Appeals Council.4

4
 The Court notes that because it is remanding this case, the additional evidence that
does relate to the period on or before the date of the hearing decision should be
considered on remand. See 20 C.F.R. § 404.983.
                                          11
III.   Recommendation

      Based on the foregoing, the Court recommends that Ms. W.’s Motion for
Summary Judgment (ECF No. 18) be GRANTED IN PART AND DENIED IN
PART and the Commissioner’s Motion for Summary Judgment (ECF No. 20) be
GRANTED IN PART AND DENIED IN PART. Ms. W.’s petition should be
remanded to the ALJ for further proceedings not inconsistent with this opinion and
pursuant to sentence 4 of 42 U.S.C. § 405(g).




Dated: January 28, 2019                         s/ Katherine Menendez________
                                                Katherine Menendez
                                                United States Magistrate Judge



                                       NOTICE
        Filing Objections: This Report and Recommendation is not an order or
judgment of the District Court and is therefore not appealable directly to the Eighth
Circuit Court of Appeals.
        Under Local Rule 72.2(b)(1), “a party may file and serve specific written
objections to a magistrate judge’s proposed finding and recommendations within 14
days after being served a copy” of the Report and Recommendation. A party may
respond to those objections within 14 days after being served a copy of the
objections. LR 72.2(b)(2). All objections and responses must comply with the word or
line limits set for in LR 72.2(c).
        Under Advisement Date: This Report and Recommendation will be
considered under advisement 14 days from the date of its filing. If timely objections
are filed, this Report and Recommendation will be considered under advisement from
the earlier of: (1) 14 days after the objections are filed; or (2) from the date a timely
response is filed.




                                           12
